Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.
	Claims 1-20 have been examined.

Reasons for Allowance
	Claims 1-20 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Gutiérrez, et al., Evolution of Neuro-Controllers for Robots’ Alignment using Local Communication, International Journal of Advanced Robotic Systems, Vol. 6, No. 1, 2009, pp. 25-34 fails to expressly teach:
	Claim 1’s "...at each time step:..." 
	Claim 1’s "...output periphery of the neural network..." 
	Claim 1’s "...preventing a deadlock in the activation propagation..." 


	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 8. Specifically, the closest prior art of Gutiérrez, et al. fails to expressly teach:
	Claim 8’s "...at each time step:..." 
	Claim 8’s "...output periphery of the neural network..." 
	Claim 8’s "...preventing a deadlock in the activation propagation..." 
	Claim 8’s "...based on whether the first set of neurons have determined whether to emit a firing signal..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 15. Specifically, the closest prior art of Gutiérrez, et al. fails to expressly teach:
	Claim 15’s "...at each time step:..." 
	Claim 15’s "...output periphery of the neural network..." 
	Claim 15’s "...preventing a deadlock in the activation propagation..." 


	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Relevant Art
	Art that is relevant to this action, but not cited is the following:
	Mirowski, Time Series Modeling with Hidden Variables and Gradient-Based Algorithms, Doctoral Thesis, New York University, 2011, pp. 1-213

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, 

		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.

		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
25 MAR 2021